Citation Nr: 1520920	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical strain with headaches.

2.  Entitlement to service connection for herniated cervical disks at C5-C6 and C6-C7, to include as secondary to service-connected cervical strain with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1987 and from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified a videoconference hearing held before the undersigned at the RO in January 2015.  A transcript of the hearing is associated with electronic record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon a thorough review of the record and in light of arguments submitted by the Veteran and his representative, namely those made during the January 2015 Board videoconference hearing, the Board finds that another VA examination would be helpful in the adjudication of the Veteran's increased rating claim to ascertain the current nature and severity of his cervical spine disability.
Additionally, at the Veteran's March 2010 VA examination, he stated that he had a Workers' Compensation Claim, which paid for all of the care he received for his cervical spine pain in February 2009 through April or May 2009.  He was diagnosed with herniated cervical disks at C5-C6 and C6-C7 secondary to a workplace injury with cervical radiculopathy.  At his December 2012 VA examination, the Veteran confirmed the workplace injury to be true; however, he contended that he had herniated disks before his workplace injury.  It does not appear that any attempt has been made to request and associate any Workers' Compensation records with the claims folder.  VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Board finds that the Workers' Compensation records may be probative in evaluating whether the Veteran's currently diagnosed herniated cervical disks at C5-C6 and C6-C7 were caused or aggravated by the Veteran's service-connected cervical strain with headaches.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all relevant records related to his workers' compensation claim made in or around 2009, to include any treatment records upon which the adjudicators based their decision.  Any and all responses, including negative responses, from the custodian of such records must be properly documented in the claims file, as well as any notification to the Veteran as to any records deemed unavailable.  The Veteran must be provided an opportunity to provide copies of any outstanding workers' compensation records.

2. If, and only if, any outstanding relevant workers' compensation claim records are obtained, forward the Veteran's claims file to the examiner who will conduct the VA examination.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the service-connected cervical strain with headaches caused or aggravated the Veteran's herniated cervical disks at C5-C6 and C6-C7.  

As pertaining to the question of aggravation, the examiner is being asked to opine whether the service-connected cervical strain with headaches caused an increase in the severity of the Veteran's herniated cervical disks at C5-C6 and C6-C7.

3. Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his cervical strain with headaches.  The examination should, preferably, be conducted by a different examiner than the one who conducted the March 2010 and December 2012 examinations.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should list the ranges of motion of the Veteran's neck in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a) Does the neck exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

(b) Does pain significantly limit functional ability during flare-ups or when the neck is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

(c) The examiner should also describe the extent to which the Veteran's neck disability interferes with his ability to work.


With respect to the headache claim, the examiner should respond to the following:

(d) Does the Veteran currently have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?  Has there been any period of time since February 2009 during which the Veteran has had such symptoms and frequency?

(e) Does the Veteran currently have characteristic prostrating attacks occurring on an average once a month over the last several months?  Has there been any period of time since February 2009 during which the Veteran has had such symptoms and frequency?

(f) Does the Veteran currently have characteristic prostrating attacks averaging one in 2 months over the last several months?  Has there been any period of time since February 2009 during which the Veteran has had such symptoms and frequency?

Any opinions provided should be accompanied by a complete rationale.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.
If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

4. After completing the development requested above, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

